          Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
In re AMERICAN REALTY CAPITAL                   : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION                     :
                                                : CLASS ACTION
                                                :
This Document Relates To:                       :
                                                :
           ALL ACTIONS.                         :
                                                x



                          DECLARATION OF LAYN R. PHILLIPS IN SUPPORT OF
                           FINAL APPROVAL OF CLASS ACTION SETTLEMENT




4849-8308-4461.v642350.00200
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 2 of 15




         I, Layn R. Phillips, declare as follows under 28 U.S.C. §1746:

         1.         I am filing this Declaration in my capacity as the mediator in the above-captioned

action (the “Litigation”). As set forth herein, I submit this Declaration in support of Plaintiff’s

Motion for Final Approval of the Settlement.

I.       Relevant Professional Background and Experience

         2.         I currently serve as a mediator and arbitrator with my own alternative dispute

resolution company, Phillips ADR Enterprises (“Phillips ADR”), based in Corona Del Mar,

California. I am a member of the bars of Oklahoma, Texas, California and the District of

Columbia, as well as the U.S. Courts of Appeals for the Ninth, Tenth and Federal Circuits.

         3.         I served as the United States Attorney for the Northern District of Oklahoma from

1984 to 1987. I personally tried many cases and oversaw the trials of numerous other cases as a

United States Attorney and, prior to my time as a United States Attorney, as an Assistant United

States Attorney in California and Florida.

         4.         While serving as the United States Attorney for the Northern District of Oklahoma,

I was nominated by President Reagan to serve as a District Judge for the Western District of

Oklahoma, where I served from 1987 to 1991. While on the bench, I presided over a total of more

than 140 federal trials and sat by designation on the United States Court of Appeals for the Tenth

Circuit. I also presided over cases in Texas, New Mexico and Colorado.

         5.         I left the federal bench in 1991 and joined Irell & Manella, where for 23 years I

specialized in alternative dispute resolution, complex civil litigation, and internal investigations.

In 2014, I left Irell & Manella to found Phillips ADR. For more than 25 years, I have devoted the

majority of my professional life to serving as a mediator and arbitrator in connection with large,

complex cases such as this one.


                                                   -1-
4849-8308-4461.v6
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 3 of 15




         6.         I have successfully mediated numerous complex commercial cases involving

Fortune 500 and other publicly-traded companies, including more than one hundred securities class

action cases, including cases presided over by this Court. I have mediated hundreds of disputes

referred by private parties and courts, and have been appointed a Special Master by various federal

courts in complex civil proceedings. I served as a Fellow in the American College of Trial

Lawyers, and I have been nationally recognized as a mediator by the Center for Public Resources

Institute for Dispute Resolution (“CPR”), serving on CPR’s National Panel of Distinguished

Neutrals.

II.      Negotiations Resulting in the Instant Settlement

         7.         The mediation process in this case, like the Litigation itself, was hard fought on

both sides. As described below, in addition to four in-person mediation sessions which took place

over a period of several years, the mediation of this matter involved numerous teleconferences,

emails, and written submissions by both sides. The Settlement is the product of protracted arm’s-

length negotiations among the parties in the Litigation (the “Parties”).

         8.         In March 2017, the Parties participated in a two-day mediation session before me

in New York. Prior to that mediation session, Robbins Geller for Lead Plaintiff, Milbank for

VEREIT, Paul Weiss for Schorsch, Kellogg Hansen for AR Capital, LLC, ARC Properties

Advisors, LLC, and certain individual Defendants (together with Schorsch, the “AR Capital

Parties”), Weil Gotshal for the Non-Management Directors, Sidley Austin for Grant Thornton,

Petrillo Klein & Boxer for Lisa Beeson, Morris Manning & Martin for Scott Sealy, Kirkland &

Ellis for David Kay, Steptoe & Johnson for Brian Block, and Zuckerman Spaeder for Lisa

McAlister all provided me with extensive opening and reply briefing on the then-current

procedural history and factual status of the Litigation. Among other things, I reviewed the Parties’


                                                   -2-
4849-8308-4461.v6
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 4 of 15




mediation statements and exhibits, including the Third Amended Complaint and the Court’s orders

denying the motions to dismiss. Members of my mediation support team attended the mediation

session and assisted me in facilitating the Parties’ negotiations and analyzing the legal and factual

issues in this matter.

         9.         The initial mediation session was not successful as the Parties were far apart

financially and maintained highly divergent views on the settlement value of the Litigation. I

found the discussions engaged in by the Parties during the first mediation session to be extremely

valuable in helping me – and the Parties – to understand the relative merits of each party’s position

and to identify the issues that were likely to serve as the primary drivers and obstacles to achieving

a settlement. Plaintiff’s counsel and Defendants’ counsel each presented significant arguments to

me and to one another regarding their clients’ positions, and it was apparent to me that both sides

possessed strong, non-frivolous arguments. However, their views on the merits and value of the

case diverged drastically. While I am bound by confidentiality with regard to the content of the

Parties’ discussions and negotiations during this first mediation session, I can say that the

arguments and positions asserted by all involved were the product of detailed analysis and hard

work, that they were complex, and that, while professional, they were highly adversarial.

         10.        Following the first mediation, I believed that efforts to settle this case would

continue to be challenging as those involved continued to hold strong and vastly divergent views

as to the relevant legal and substantive arguments, and that a resolution without further litigation

and/or trial seemed highly unlikely. It was also made clear that Lead Counsel Robbins Geller and

Lead Plaintiff TIAA would require significant contributions by individual Defendants as a

condition of any settlement. I believe that this position also made a settlement difficult to achieve.




                                                  -3-
4849-8308-4461.v6
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 5 of 15




         11.        On September 27, 2017, I convened a second in-person mediation session in New

York with Robbins Geller and Milbank in an attempt to foster a settlement. During that second

mediation session, those Parties discussed the merits of the case and their views on settlement in

both joint sessions as well as separate caucuses with me. While progress was made during that

second in-person mediation, the Parties remained far apart.

         12.        On June 27, 2019, Robbins Geller, Milbank, and representatives from VEREIT,

Inc. met for a third, half-day mediation session before me in California. They had substantive and

productive discussions concerning the merits and settlement value of the Litigation. While no

resolution was reached, some progress toward resolution was made. After this session, I continued

to have regular dialogue with the Parties about their respective settlement positions.

         13.        On August 15, 2019, certain of the Parties participated in a full-day mediation

session before me in New York. Prior to that mediation session, those Parties provided me with

their summary judgment submissions updating me on the factual status of the Litigation,

particularly with respect to developments in discovery as it pertained to proving liability and

damages. While those Parties made significant progress toward a settlement during this mediation

session, they still were unable to resolve the case.

         14.        Following the August 15, 2019 mediation, I made a “double-blind” Mediator’s

Recommendation to certain of the Parties to settle the action, whereby each party’s response would

remain confidential unless both sides agreed to the Mediator’s Recommendation. The Mediator’s

Recommendation required those Parties to respond on or before August 21, 2019. I also continued

to discuss the benefits of the Mediator’s Recommendation with those Parties over the telephone

while it was pending to assist each side in evaluating merits of the proposed settlement.




                                                  -4-
4849-8308-4461.v6
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 6 of 15




         15.        On August 21, 2019, while the Parties were in the midst of pre-trial evidentiary

briefing, I informed the Parties that both sides had accepted the Mediator’s Recommendation, such

that there was an agreement to settle the action for a $1.025 billion cash payment for the benefit

of the Class, contingent on reaching agreement in the related shareholder derivative action,

Witchko v. Schorsch, et al., No. 1:15-cv-06043-AKH (S.D.N.Y.), which agreement was reached

on September 8, 2019.

         16.        As stated above, the mediation process is confidential. Without discussing specifics

of the negotiations, the Mediator’s Recommendation reflected my assessment that $1.025 billion

was the most that Defendants collectively would pay and the least that Lead Plaintiff would accept

to settle the action at that time. It also reflected my assessment of an amount that would be fair,

reasonable, and in the best interests of Plaintiff and the Class. The Mediator’s Recommendation

also reflected TIAA’s insistence that individual Defendants make significant contributions to any

Settlement. The Mediator’s Recommendation also reflected my judgment that the contributions

made by various Defendants, which comprised the $1.025 billion, were meaningful and

reasonable. Those contributions included (1) a contribution of $225 million by the AR Capital

Parties, (2) a contribution of $12.5 million by Brian Block, and (3) a contribution of $49 million

by Grant Thornton.

         17.        I was aware that between the initial mediation session and last mediation session,

the Parties had significantly developed the record, completing fact and expert discovery (which

included the review of over 12 million pages of documents and more than 60 depositions) and

briefing and arguing summary judgment motions that had been denied in material part. The Parties

were in the midst of briefing pre-trial evidentiary motions when the last mediation occurred and

the agreement to settle was ultimately reached. It is my opinion that at the time the Settlement

                                                    -5-
4849-8308-4461.v6
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 7 of 15




was reached, the Parties had thoroughly developed the record, were actively preparing for trial and

were keenly aware of their respective strengths, weaknesses, and risks presented by continued

litigation.

         18.        Following the Parties’ acceptance of the Mediator’s Recommendation, they

executed a Memorandum of Understanding memorializing the agreement in principle to settle.

Subsequently, the Parties negotiated and executed the Settlement Agreement and related

documents.

III.     Endorsement of the Settlement

         19.        After presiding over the mediation process in this case, it is my professional opinion

that the Settlement is the product of vigorous and independent advocacy and is the product of

arm’s-length negotiations conducted in good faith by the Parties. The Parties were represented by

highly skilled and experienced counsel, who were extremely knowledgeable and clearly had spent

a considerable effort developing the law and facts in this complex litigation. I believe the

Settlement reflects Lead Counsel’s well-informed assessment of the best interests of the Plaintiff

and the Class.

         20.        The $1.025 billion Settlement provides the Class with a significant recovery in the

face of potentially losing some or all of the critical Daubert motions to exclude expert testimony,

motions in limine, and, of course, the risk of losing at a jury trial or on appeal. The Settlement

thus provides the Class with an excellent recovery that entirely eliminates the risk, expense, and

delay of further litigation, and avoids the risk of recovering nothing at all.

         21.        Based on my experience as a trial lawyer, former federal judge, and a mediator, and

based on my knowledge of the issues in dispute, my review of the materials and advocacy

presented in connection with multiple mediation sessions and extensive protracted


                                                    -6-
4849-8308-4461.v6
         Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 8 of 15




teleconferences, the rigor of the negotiations, and the benefits that will be conferred upon Class

members by the Settlement, I believe that the terms of the Settlement are fair, adequate, reasonable

and in the best interests of the Class.

         I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct. Executed on December 13, 2019 in Newport Beach, California.




                                                             LAYN R. PHILLIPS




                                                -7-
4849-8308-4461.v6
       Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 9 of 15




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on December 17, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                                 s/ Debra J. Wyman
                                                                DEBRA J. WYMAN

                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
                                                   Telephone: 619/231-1058
                                                   619/231-7423 (fax)

                                                   E-mail: debraw@rgrdlaw.com
             Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 10 of 15
Mailing Information for a Case 1:15-mc-00040-AKH In re American Realty Capital Properties, Inc.
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Jeffrey Simon Abraham
      jabraham@aftlaw.com

      Robin L. Alperstein
      ralperstein@beckerglynn.com,esteckhan@beckerglynn.com,hhill@beckerglynn.com

      Antonia Marie Apps
      aapps@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com

      Adam M. Apton
      aapton@zlk.com

      Karim Basaria
      kbasaria@sidley.com

      Khristoph Becker
      kbecker@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

      Stanley D Bernstein
      bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

      Rebecca A. Beynon
      rbeynon@kellogghansen.com

      Brian Roger Blais
      brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov

      Jeffrey Craig Block
      jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

      Kristen Leigh Bokhan
      kristen.bokhan@kirkland.com

      Adam Jerrod Bookman
      adam.bookman@weil.com,adam-bookman-4279@ecf.pacerpro.com

      Bruce Roger Braun
      bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,ntygesso@sidley.com,nconrad@sidley.com,b
      braun-9612@ecf.pacerpro.com

      Kristina Anne Bunting
      kbunting@paulweiss.com,mao_fednational@paulweiss.com

      Jennifer Nunez Caringal
      jcaringal@rgrdlaw.com,SCaesar@rgrdlaw.com,kmccormack@rgrdlaw.com,JCaringal@ecf.courtdrive.com

      Alexandra Rebecca Clark
      aclark@pkbllp.com

      Neil Harris Conrad
      nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com

      Patrick Joseph Coughlin
      patc@rgrdlaw.com,smiller@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jason Robert D'Agnenica
      jasondag@ssbny.com

      Glen DeValerio
      gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com

      Bruce Whitney Dona
      bruce.dona@ksfcounsel.com

      Michael Joseph Dowd
      miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com

      Daniel S. Drosman
      ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,DanD@ecf.courtdrive.com

      H. Miriam Farber
      mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
      7421@ecf.pacerpro.com,manattyoffice@shearman.com

      Meagan Alicia Farmer
      mfarmer@gardylaw.com
               Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 11 of 15
Reid Mason Figel
rfigel@kellogghansen.com,fli@kellogghansen.com,cparra@kellogghansen.com

Christopher Lee Filburn
cfilburn@paulweiss.com,mao_fednational@paulweiss.com

Robert Craig Finkel
rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com

Jason A. Forge
jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com,JForge@ecf.courtdrive.com

Adam Fotiades
afotiades@zuckerman.com

Molly Bruder Fox
mbfox@steptoe.com

Christopher Louis Garcia
christopher.garcia@weil.com,mco.ecf@weil.com,evert.christensen@weil.com,christopher-garcia-1339@ecf.pacerpro.com,nymao@ecf.pacerpro.com

James Philip Gillespie
jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com

Daniel Zachary Goldman
dgoldman@pkbllp.com

Andrew Edward Goldsmith
agoldsmith@kellogghansen.com,ecfnotices@kellogghansen.com,ggoldfeder@kellogghansen.com,ecf-2ff5a29c9f5d@ecf.pacerpro.com

Jonah H. Goldstein
jonahg@rgrdlaw.com

Douglas W. Greene
dgreene@bakerlaw.com,agougisha@bakerlaw.com,bhlitdocket@bakerlaw.com

Theresa Hsin-Yi Gue
tgue@pkbllp.com

John Gueli
jgueli@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com,john-gueli-5051@ecf.pacerpro.com

Adam Selim Hakki
ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com

John Louis Hardiman
hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

David Charles Harrison
dharrison@lowey.com

Barbara J. Hart
bhart@lowey.com

Steven P. Harte
steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

James Ormerod Heyworth , V
jheyworth@sidley.com,nyefiling@sidley.com,james-heyworth-0340@ecf.pacerpro.com

William Scott Holleman
holleman@bespc.com,ecf@bespc.com

Geoffrey Coyle Jarvis
gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com

Frank James Johnson
frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com

Rebecca M Katz
rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com

Christopher J. Keller
ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,ElectronicCaseFiling@labaton.com

Michael Anthony Keough
mkeough@steptoe.com,ehartman@steptoe.com,docketadministrators@steptoe.com,rgillis@steptoe.com,ocorn@steptoe.com,cdecamp@steptoe.com

Phillip C. Kim
pkim@rosenlegal.com

Robert Klipper
rklipper@kellogghansen.com,jmarine@kellogghansen.com
               Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 12 of 15
Lawrence Paul Kolker
kolker@whafh.com

Alexia Dorothea Korberg
akorberg@paulweiss.com,mao_fednational@paulweiss.com

Daniel Jonathan Kramer
dkramer@paulweiss.com,mao_fednational@paulweiss.com

Larry Howard Krantz
lkrantz@krantzberman.com

Eric Albin Larson
elarson@mmmlaw.com,eeckard@mmmlaw.com

Angel P. Lau
alau@rgrdlaw.com,tdevries@rgrdlaw.com,alau@ecf.courtdrive.com

Grace Jheeyoung Lee
grace.lee@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,grace-lee-
3889@ecf.pacerpro.com,manattyoffice@shearman.com,stephen.ross@shearman.com,mariusz.jedrzejewski@shearman.com

Justin David Lerer
jlerer@paulweiss.com,mao_fednational@paulweiss.com

Michelle Lynn Levin
mlevin@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Daniel Craig Lewis
daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com

Jeremy Alan Lieberman
jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

Neil Robert Lieberman
nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com

Howard Theodore Longman
tsvi@aol.com,hlongman@ssbny.com

Morgan Paige Lucas
mlucas@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

John Phillip MacNaughton
jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com

Michael David Margulies
mmargulies@carltonfields.com

Jerry Lee Marks
jmarks@milbank.com

Rita Kathleen Maxwell
rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com

Francis Paul McConville
fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

Glen Garrett McGorty
gmcgorty@crowell.com

Donald Alan Migliori
dmigliori@motleyrice.com,kdotson@motleyrice.com

Michael Campion Miller
mmiller@steptoe.com,spu@steptoe.com,ocorn@Steptoe.com,ehartman@steptoe.com

Mark Tamerlane Millkey
mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,MMillkey@ecf.courtdrive.com

Erin Jennifer Morgan
ejmorgan@paulweiss.com,mao_fednational@paulweiss.com

Christopher F. Moriarty
cmoriarty@motleyrice.com,sturman@sturman.ch

Daniel P. Moylan
dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com

Beth Mueller
beth.mueller@kirkland.com,lroberts@kirkland.com,kenymanagingclerk@kirkland.com
                Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 13 of 15
Mark Francis Murphy
mmurphy@steptoe.com

Sean Michael Nadel
snadel@kellogghansen.com

William H. Narwold
bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

Shawn Patrick Naunton
snaunton@zuckerman.com,lgehlbach@zuckerman.com

Gregory Mark Nespole
gnespole@zlk.com,jtash@zlk.com

Ivy T. Ngo
ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com

Jonathan Ohring
johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,milbank@ecf.courtdrive.com,jon-
ohring-
4945@ecf.pacerpro.com,dhooks1@milbank.com,klandis@milbank.com,AutoDocketECF@milbank.com,ggreen@milbank.com,MGrier@milbank.com,molsson@milb

Bradley E Oppenheimer
boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,ggoldfeder@kellogghansen.com

Guy Petrillo
gpetrillo@pkbllp.com

Ashley M. Price
APrice@rgrdlaw.com,aprice@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,lmix@rgrdlaw.com

Kingdar Prussien
kprussien@milbank.com,autodocketecf@milbank.com

Arlen Pyenson
apyenson@crowell.com

Fei-Lu Qian
fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Leah Margaret Quadrino
lquadrino@steptoe.com,pparker@steptoe.com

Daniel Brett Rehns
drehns@hrsclaw.com,efilings@hrsclaw.com

Kenneth Mark Rehns
krehns@saxenawhite.com,krehns@cohenmilstein.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Julie Goldsmith Reiser
jreiser@cohenmilstein.com

Lorin L. Reisner
LReisner@paulweiss.com,mao_fednational@paulweiss.com

Joseph F. Rice
jrice@motleyrice.com

Ann Kimmel Ritter
aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com

Darren J. Robbins
e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com

Lara Elizabeth Romansic
lromansic@steptoe.com

Laurence Matthew Rosen
lrosen@rosenlegal.com

David Avi Rosenfeld
drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@ecf.courtdrive.com

Robert M. Rothman
rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,RRothman@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

Samuel Howard Rudman
srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

Peter George Safirstein
psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com
               Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 14 of 15
Michael Gerard Scavelli
mscavelli@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Jed Mastren Schwartz
jschwartz@milbank.com,jed-schwartz-8050@ecf.pacerpro.com,milbank@ecf.courtdrive.com,ggreen@milbank.com,AutoDocketECF@milbank.com

Kevin S. Sciarani
ksciarani@rgrdlaw.com,KSciarani@ecf.courtdrive.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

Joseph R. Seidman
seidman@bernlieb.com

Jonathan Lucas Shapiro
jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com

Jessica T. Shinnefield
jshinnefield@rgrdlaw.com,JShinnefield@ecf.courtdrive.com,landracchio@rgrdlaw.com

Thomas Michael Skelton
tskelton@lowey.com

Richard William Slack
richard.slack@weil.com,mco.ecf@weil.com,richard-slack-
7880@ecf.pacerpro.com,adam.bookman@weil.com,Patrick.Branson@weil.com,nymao@ecf.pacerpro.com,evert.christensen@weil.com,Raquel.Kellert@weil.com

Patrick Kevin Slyne
pkslyne@ssbny.com

Patrick C Smith
psmith@dehay.com

Audra Jan Soloway
asoloway@paulweiss.com,mao_fednational@paulweiss.com

Luigi Spadafora
spadafora.l@wssllp.com

Kendra L Stead
kstead@sidley.com,efilingnotice@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com

Michael Howard Steinberg
steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

Christopher D. Stewart
cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

Elizabeth Johnson Stewart
elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
0821@ecf.pacerpro.com,manattyoffice@shearman.com

Ellen Anne Gusikoff Stewart
elleng@rgrdlaw.com

Daniel Ben Tehrani
Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov

Steven Jeffrey Toll
stoll@cohenmilstein.com,efilings@cohenmilstein.com

Matthew Tracy
tracy.m@wssllp.com

Nicholas Tygesson
ntygesso@sidley.com

Anil Karim Vassanji
avassanji@fklaw.com

Melanie Elizabeth Walker
mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com

Reid Weingarten
rweingarten@steptoe.com

Joseph Harry Weiss
jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com

Theodore Von Wells , Jr
twells@paulweiss.com,mao_fednational@paulweiss.com

Collin White
cwhite@kellogghansen.com
                       Case 1:15-mc-00040-AKH Document 1288 Filed 12/17/19 Page 15 of 15
      Regis C. Worley , Jr
      rworley@rgrdlaw.com

      Debra J. Wyman
      debraw@rgrdlaw.com,DebraW@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,scaesar@rgrdlaw.com

      Genevieve Graeme York-Erwin
      gyorkerwin@bakerlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Ar Capital LLC
,

Dwight               Phillip Bostwick
Zuckerman Spaeder, LLP
1800 M Street,     N.W.,   Ste. 1000
Washington, DC 20036-5802

Scott                Alexander Edelman
Milbank LLP
55 Hudson Yards
New York City, NY 10001-2163

Kevin Patton
,

William               Taylor
Zuckerman Spaeder LLP
1800 M Street, N.W
Washington, DC 20036

David                C. Walton
Robbins Geller Rudman & Dowd LLP (SANDIEGO)
655 West Broadway
Suite 1900
San Diego, CA 92101

Abby M. Wenzel
,
